Citation Nr: 1800204	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a pulmonary disability.

7.  Entitlement to service connection for a chronic sleep disability, to include sleep apnea.

8.  Entitlement to service connection for chronic urinary tract infections (UTI).

9.  Entitlement to service connection for a left forearm scar.

10.  Entitlement to service connection for a left shoulder scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a pulmonary disability and entitlement to service connection for chronic urinary tract infections are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On July 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a right ankle disability was requested.

2.  On July 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a bilateral hearing loss disability was requested.

3.  The preponderance of the evidence weighs against associating any currently diagnosed upper back disability with any incident of service.

4.  The preponderance of the evidence weighs against associating any currently diagnosed lower back disability with any incident of service.

5.  The Veteran does not have a current diagnosis of a bilateral knee disability.

6.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.

7.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.

8.  The preponderance of the evidence weighs against associating any currently diagnosed left shoulder scar with any incident of service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a right ankle disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for a bilateral hearing loss disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for entitlement to service connection for an upper back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a lower back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for entitlement to service connection for a left forearm scar have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for entitlement to service connection a left shoulder scar have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

At the July 2017 hearing, the Veteran withdrew the claims for service connection for a right ankle disability and bilateral hearing loss disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals concerning service connection for a right ankle disability and a bilateral hearing loss disability and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations in February 2010 and January 2012.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a left shoulder scar disability.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of that disability occurring in service.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disability to service.  Therefore, a VA examination is not warranted for the claim for service connection for a left shoulder scar.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Cervical and Lumbar Spine Disabilities

Service medical records show that in September 1967, the Veteran reported a stiff neck secondary to playing football.  The examination was negative for joint involvement.  In October 1970, the Veteran reported having neck and back pain due to a football injury.  The assessment was muscle spasm and strain.

After service, in June 2006, the Veteran underwent a whole body bone scan.  The impression was an arthritic process involving L5.

In February 2009, the Veteran was treated for low back pain and a stiff neck.  The examiner stated that there was no history of trauma.

On VA examination in February 2010, X-rays were taken which showed cervical spondylosis and lumbar spine degenerative disease.  The examiner reviewed the available records and opined that the Veteran's cervical and lumbar spine conditions were not caused by or a result of service.  The examiner explained that the changes shown in the spine were diffuse and age-appropriate.  The examiner opined that the spine changes were not severe enough to be related to service that occurred many years previously.

At a July 2017 Board hearing, the Veteran stated that he had issues with his back while on active duty due to work as an aircraft mechanic.  He stated that after service, he had problems with stiffness throughout the back.  

After considering the evidence of record, the Board finds that service connection is not warranted for a cervical or a lumbar spine disability.  Arthritis of the cervical or lumbar spine was not shown within one year following separation from service.  Consequently, presumptive service connection is not warranted.  Concerning direct service connection, while the Veteran currently has diagnosed upper and lower back disabilities, the most probative evidence of record does not associate any current upper or lower back disability with service.  

The Board finds the February 2010 VA examiner's opinion to be the most probative evidence of record.  The February 2010 VA examination report outlines the reasons why the examiner felt that the current upper and lower back disabilities were less likely to be related to service.  The examiner considered the Veteran's self-report, the service medical records, the post-service records, and explained the factors behind the determinations that the current upper and lower back disabilities was less likely to be related to service.  The Board finds the February 2010 VA examination report to be the most persuasive evidence of record.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not submitted any contrary competent medical evidence that supports a finding that cervical or lumbar spine disabilities are related to service.

To the extent that the Veteran believes that upper and lower back disabilities are related to service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of upper and lower back disabilities, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's upper and lower back disabilities are related to service, the Board ultimately assigns the objective medical evidence of record, which weighs against finding a connection between the Veteran's upper and lower back disabilities and his service, greater probative weight than the lay opinions because of the medical training and knowledge of the examiner.  

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The preponderance of the evidence is against a finding of a causal connection between the Veteran's service and the current upper and lower back disabilities.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his current upper and lower back disabilities are directly related to service.  However, the evidence of record does not support that contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for upper and lower back disabilities, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disabilities

Service medical records show that in September 1961 the Veteran injured his left knee playing football.  X-rays of the knee were negative.  The Veteran was treated for a left knee inversion.

In September1963, the Veteran was treated for a muscle strain of the right knee following a blunt trauma.  In October 1963, an examiner stated that the Veteran had full range of motion of the right knee with minimal swelling.

In March 1967, the Veteran was hit while playing basketball on the left anterior thigh above the knee.  Examination found a contusion of the left anterior thigh.  The note specified that the left knee was not involved.

In October 1968, the Veteran was treated for a sore muscle behind the right knee.

After service, on VA examination in January 2012, the examiner found that the Veteran's knees were normal for his age.  The examiner noted that the Veteran recalled being seen for knee problems in the 1960s with no specific injury.  The Veteran presently complained of occasional aches in the knees.  The examiner indicated that the Veteran did not have a meniscal condition.  X-rays of the bilateral knees were taken and did not show degenerative or traumatic arthritis.  The X-rays were normal.  The examiner opined that the Veteran's claimed bilateral knee disability was less likely than not incurred in or caused by his service.  The examiner explained that the Veteran's knee X-rays showed knee joints that were better than 90 percent of people in his age group, and the Veteran's service caused no problems with his knees.

At the July 2017 Board hearing, the Veteran stated that he kept his knee problems to himself while he was on active duty.  He stated that he had problems with his knees while on active duty and during post-service employment.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a disability of either knee.  While the service medical records document treatment for both of the Veteran's knees, merely establishing a showing in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for a bilateral knee disability is not warranted.  A specific disability of the bilateral knees has not been identified during or contemporary to the period on appeal by any competent evidence of record.  Even were the findings to constitute a disability of either knee, the January 2012 examiner opined that it was less likely than any knee disability was related to service.  The Board finds that opinion competent and persuasive.

Notably, none of the competent evidence of record demonstrates that the Veteran has a diagnosis of a disability of either knee.  Although the Veteran experiences painful knees, service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for a bilateral knee disability exists.

As the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The service medical records are negative for treatment for sleep apnea.

In October 2007, the Veteran was seen by a private examiner for possible sleep apnea.  The Veteran's spouse stated that the Veteran snored loudly and stopped breathing.

In January 2010, a VA examiner diagnosed obstructive sleep apnea.

At the July 2017 Board hearing, the Veteran stated that he did not go to sick bay for sleeping issues while he was on active duty, as sick bay was for other physical treatment, not treatment for sleep problems.  

The Board notes that the Veteran consistently and credibly complained of sleep-related symptoms since active duty.  The Veteran stated in various submissions to VA and at the Board hearing that he had experienced sleep disturbances.  The Veteran and spouse are competent to describe the Veteran's snoring and apnea symptoms because those symptoms come to them through their senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's and spouse's statements to be credible.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the evidence is at least in equipoise, and the lay testimony provides sufficient support for the present claim.  The Board finds that lay testimony to be credible.  There is no medical opinion of record that refutes that lay testimony that the Veteran began experiencing symptoms in service that were later diagnosed as sleep apnea following service.

Accordingly, in light of the medical treatment records which document sleep apnea, and the Veteran's and spouse's lay statements, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Scars on the Left Arm and Left Shoulder

Service medical records show that in May 1960, the Veteran was treated for a crushing injury to the left forearm.  The treatment record shows that the Veteran had his left arm caught in the spoiler of the flaps of an aircraft while attempting to grease an axle.  The spoiler closed on the upper forearm and scraped the arm from the shoulder to the final resting point.  There was a 6 centimeter by 0.5 centimeter contusion of the skin on the dorsal surface at the site of contact with the spoiler.

On VA examination in February 2010, the examiner observed a linear scar of the left forearm.  The Veteran remarked that the scar was the result of an in-service accident when a board holding an airplane flap fell out of place and collapsed on his left arm.  The examiner opined that it was likely that the spoiler injury to the Veteran's left arm would cause a scar, but since the record did not state that a scar was produced, and there was no subsequent note stating the presence of a scar resulting from the spoiler injury, it would be speculation to make any statement about the presence or absence of a scar.  Therefore, the February 2010 VA examiner offered no opinion regarding a direct link between the Veteran's current left forearm scar and service.  That evidence weighs neither for nor against the claim.

At the July 2017 Board hearing, the Veteran stated that he had a scar on the forearm that was the result of an aircraft spoiler accident during active duty.  He stated that he had a scar on the shoulder from a growth removal by a civilian doctor when he was out of the service.

Again, the Veteran is competent to describe incurring a wound that resulted in a scar because those symptoms come to them through their senses and require only personal knowledge and observation rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's statements to be credible.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the evidence is at least in equipoise regarding the left forearm scar, and the lay testimony provides sufficient support for the present claim.  The Board finds that lay testimony to be credible.  There is no medical opinion of record that refutes that lay testimony that the Veteran began experiencing symptoms in service that were later diagnosed as sleep apnea following service.

Accordingly, in light of the medical treatment records which document a present scar of the left forearm, the service medical records which document the in-service injury to the left forearm, and the Veteran's statements, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a scar of the left forearm is warranted.

Concerning the scar of the left shoulder, the service medical records are negative for signs or symptoms of a scar of the left shoulder.  At the July 2017 Board hearing, the Veteran stated that the scar on the left shoulder was the result of a growth removal after separation from service.  

Therefore, the Board finds that the evidence does not show, and the Veteran has not asserted, that he had an in-service incurrence or aggravation of an injury that caused a left shoulder scar.  Without evidence of an in-service incurrence or aggravation of a disease or injury, service connection is not warranted.  Hickson v. West, 12 Vet. App. 247 (1999).  As the preponderance of the evidence is against the claim of entitlement to service connection for a left shoulder scar, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

The appeal for service connection for a right ankle disability is dismissed.

The appeal for service connection for a bilateral hearing loss disability is dismissed.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a left forearm scar is granted.

Entitlement to service connection for a left shoulder scar is denied.
REMAND

The Veteran has claimed that he has a current respiratory disability secondary to exposure to asbestos while he was on active duty.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations with regard to asbestos claims.  VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) which provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1, Part IV, Subpart ii, Chapter 2, Section C.  VAOPGCPREC 4-00 (2000), 65 Fed. Reg. 33422 (2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  M21-1, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, part VI, Subpart ii, Chapter 2, Section C, 9(f).

The Veteran's service personnel records show that his service duties were as an aviation structure mechanic.  Based upon the Veteran's duties as an aviation structure mechanic, his exposure to asbestos was probable.  The Board finds that there is sufficient evidence to presume that the Veteran was exposed to asbestos in service.  

Additionally, after service, a chest X-ray taken in December 2008 found hypoaeration with eventration of the right hemidiaphragm and minimal subsegmental atelectasis versus parenchymal scarring in the right lung base.

For service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's probable exposure to asbestos while on active duty coupled with the December 2008 X-ray, the Board finds that the Veteran should be scheduled for a VA examination for an etiology opinion regarding current pulmonary symptoms.

The Veteran has claimed that he has current UTIs either directly related to service or as secondary to service-connected prostate cancer.  

Service medical records show that in October 1967, the Veteran was treated for a urinary tract infection.  The Veteran was also treated for a urinary infection in March 1974.

After service, a VA urology consult note from August 2009 shows that the Veteran did not have a history of UTIs.

At a February 2010 VA genitourinary examination, the examiner indicated that the Veteran had a UTI while in the service that was cured with a prescription.  The examiner indicated that the Veteran did not have recurrent UTIs.

On VA examination for residuals of prostate cancer in May 2013, the examiner indicated that the Veteran did not have a history of recurrent symptomatic urinary tract infections.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that once VA provides an examination or obtains an opinion, even if not required to do so, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Again, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Although the February 2010 VA genitourinary examiner and the May 2013 VA prostate cancer examiner both found that the Veteran did not have a history of recurrent symptomatic urinary tract infections, at the July 2017 Board hearing, the Veteran stated that he presently had urinary tract infections.  In light of the Veteran's assertions of present urinary symptoms, and as urinary symptoms are observable by lay observation, the Board finds that the Veteran should be scheduled for a VA examination for an etiology opinion regarding current urinary symptoms.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any pulmonary disability, to include the hypoaeration with eventration of the right hemidiaphragm and minimal subsegmental atelectasis versus parenchymal scarring in the right lung base, as identified in a December 2008 chest X-ray.  The examiner must review the claims file, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any pulmonary disability, to include the hypoaeration with eventration of the right hemidiaphragm and minimal subsegmental atelectasis versus parenchymal scarring in the right lung base identified in the December 2008 chest X-ray.  As to any pertinent disability identified on examination, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that each pulmonary disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of exposure to asbestos during active duty as an aviation structure mechanic.  The examiner should comment on whether service exposure contributed in any way to any current respiratory disability.  Any opinion expressed must be accompanied by a complete rationale.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any urinary tract infections.  The examiner must review the claims file, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any urinary tract infection disability.  As to any pertinent disability identified on examination, the VA examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any urinary tract infection disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should comment on the October 1967 and March 1974 service medical records which show treatment for urinary tract infections.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any urinary tract infection disability was caused as a residual of service-connected prostate cancer.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any urinary tract infection disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by treatment for service-connected prostate cancer.  Any opinion expressed should be accompanied by a complete rationale.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


